DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371  of PCT/EP2017/075849 filed 10/10/2017 which claims foreign priority to EPO Application No. 16306334.0 filed 10/10/2016.

Status of the application
Claim 12 and claims 14-15 each recite the limitation “..as listed in Table 1”. 
However according to MPEP 2173.05(s), incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”. 
The specification, on pages 16-17, teach Table 1, which itself discloses SEQ ID NOS: 9-30. 
Applicant is advised to recite any/all of the specific sequences from SEQ ID NOS: 9-30 that are intended to be claimed in claim 12 and claims 14-15.

Status of the claims
Claims 1-20 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process; or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 3-10, 13-14, and 20, drawn to an isolated nucleic acid encoding for a protein conferring resistance to Orange wheat blossom midge (OWBM) pest AND to a nucleic acid construct comprising a nucleic acid sequence conferring resistance to Orange wheat blossom midge (OWBM) pest, said construct being functional in a plant cell, AND a host cell comprising a nucleic acid encoding for a protein conferring resistance to Orange wheat blossom midge (OWBM) pest, AND transgenic plant(s) or a part of a transgenic plant comprising the host cell; AND method(s) for conferring or improving resistance to OWBM in a plant comprising transforming said host cell into a plant cell or tissue, AND method(s) for identifying a transgenic plant resistant to Orange wheat blossom midge (OWBM) pest compared to a plant lacking the nucleotide sequence encoding for a protein conferring resistance to Orange wheat blossom midge (OWBM) pest.

Group II, claim 2, drawn to an isolated amino acid sequence encoding a protein that confers resistance to Orange wheat blossom midge (OWBM) pest.

Group III, claims 11-12 and 13-14, drawn to a marker within the Sm1 locus defined by Wa_c6957_32 and Excalibur_c1787_1301 marker and linked to Sm1 resistance; AND method(s) for identifying a plant resistant to Orange wheat blossom midge (OWBM) pest compared to a plant lacking the nucleotide sequence encoding for a protein conferring resistance to Orange wheat blossom midge (OWBM) pest, said method(s) comprising a step of identifying the presence of resistance alleles and/or absence of susceptible alleles of a marker within the Sm1 locus.

Group IV, claims 15-16, drawn to method(s) for introgressing the Sm1 resistance into a plant.

Group V, claim 17, drawn to method(s) for identifying and isolating orthologs of the RGA1 gene encoding for SEQ ID NO: 3; or identifying and isolating orthologs of RGA2 gene encoding for SEQ ID NO: 6, said method(s) comprising the step of contacting SEQ ID NO: 7 or SEQ ID NO: 8 as a probe with a plant genome.

Group VI, claim 18, drawn to method(s) of screening for identifying a ligand peptide interacting with the protein encoded by nucleic acid encoding for a protein conferring resistance to Orange wheat blossom midge (OWBM) pest.

Group VII, claim 19, drawn to a method for modifying the nucleic acid to improve the function of the protein encoded by said nucleic acid and improve the resistance to Orange wheat blossom midge (OWBM) pest.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Groups I and II 
Groups I and II do not share the same or a corresponding technical feature. 
Group I is directed to specific nucleotide sequences suitable for conferring resistance to OWBM pest (i.e. one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8; or fragments thereof; or variants thereof having at least 78% identity to SEQ ID NO: 7 or at least 82% identity to SEQ ID NO: 8); and other products comprising the(se) specific nucleotide sequences, whereas Group II is directed to specific amino acid sequences suitable for conferring resistance to OWBM pest. 
Although the products of group I and II are related, they are materially different products with distinct properties and characteristics. Accordingly, it is clear that Groups I and II lack unity of invention.

Groups I and III 
Groups I and III do not share the same or a corresponding technical feature. 
Group I is directed to specific nucleotide sequences and products that comprise them, and methods of identifying transgenic plants comprising these specific nucleotide sequences, whereas Group III are directed to marker(s) within the Sm1 locus defined by Wa_c6957_32  which are identified as SEQ ID NO: 9 or 10 in Table 1 on page 16 of the specification; or by Excalibur_c1787_1301 marker, identified by SEQ ID NO 12 in Table 1 on page 16 of the specification. 

Group I lacks unity of invention with Group III because none of the instant SEQ ID NOS: 9-10 show any % sequence identity to SEQ ID NOS: 1-8. 
Furthermore, Group III also provides methods that are distinct from the methods of Group I.
Specifically, Group I provides methods for identifying the presence of any one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8; or fragments thereof; whereas Group III provides methods of identifying the presence of marker nucleotide sequence (e.g. SEQ ID NO: 9, 11, 13, 15, 17, 19 and 21) of resistance allele(s) or the absence of marker nucleotide sequence (e.g. SEQ ID NO: 10, 14, 16, 18, 20 and 22) of susceptible allele(s). 
The two methods are designed to achieve completely different objectives of either detecting any one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8; or fragments thereof; or detecting the presence of marker sequence SEQ ID NO: 9, 11, 13, 15, 17, 19 and 21 or the absence of marker sequence SEQ ID NO: 10, 14, 16, 18, 20 and 22. Accordingly, it is clear that Groups I and III lack unity of invention.

Groups I and IV 
Groups I and IV do not share the same or a corresponding technical feature. 
Group I provide methods for identifying specific nucleotide sequences (e.g. one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8; or fragments thereof; or variants thereof having at least 78% identity to SEQ ID NO: 7 or at least 82% identity to SEQ ID NO: 8), whereas Group IV provides methods for introgressing Sm1 resistance. 
The two methods do not include overlapping method steps and are designed to achieve completely different objectives. Accordingly, it is clear that Groups I and IV lack unity of invention.

Groups I and V 
Groups I and V do not share the same or a corresponding technical feature. 
Group I provide methods for identifying specific nucleotide sequences (e.g. one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8; or fragments thereof; or variants thereof having at least 78% identity to SEQ ID NO: 7 or at least 82% identity to SEQ ID NO: 8), whereas Group V provides methods for identifying and isolating orthologs of the RGA1 or RGA2 genes encoding respectively for SEQ ID NO:3 and SEQ ID NO:6, comprising the step of contacting SEQ ID NO: 7 or SEQ ID NO: 8 as a probe with a plant genome.
The two methods do not include overlapping method steps and are designed to achieve completely different objectives i.e. detection of specific nucleotide sequences versus detection of RGA1 and RGA2 gene orthologs using probes consisting of SEQ ID NO: 3 or 4. Accordingly, it is clear that Groups I and V lack unity of invention.

Groups I and VI 
Groups I and VI do not share the same or a corresponding technical feature. 
Group I provide methods for identifying specific nucleotide sequences (e.g. one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8; or fragments thereof; or variants thereof having at least 78% identity to SEQ ID NO: 7 or at least 82% identity to SEQ ID NO: 8), whereas Group VI provides methods of screening for identifying a ligand peptide interacting with a protein conferring resistance to OWBM pest.
The two methods do not include overlapping method steps and are designed to achieve completely different objectives, e.g. detection of specific nucleotides sequences versus detection of ligand peptide(s). Accordingly, it is clear that Groups I and VI lack unity of invention.

Groups I and VII 
Groups I and VI do not share the same or a corresponding technical feature. 
Group I provide methods for identifying specific nucleotide sequences (one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8; or fragments thereof; or variants thereof having at least 78% identity to SEQ ID NO: 7 or at least 82% identity to SEQ ID NO: 8) suitable for conferring resistance to OWBM pest, whereas Group VII provides methods for modifying the nucleic acid to improve the function of the protein encoded by said nucleic acid and improve the resistance to Orange wheat blossom midge (OWBM) pest. 
The two methods do not include overlapping method steps and are designed to achieve completely different objectives i.e. detection of specific nucleotide sequences versus modification of specific nucleotide sequences for a favorable outcome of improvement of OWBM pest resistance. Accordingly, it is clear that Groups I and VII lack unity of invention.

Species
This application contains claims directed to the more than one patentably distinct species. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, a different search and analysis is required for a nucleic acid(s) comprising one of SEQ ID NO: 1, 2, 4, 5, as compared to nucleic acid(s) encoding an amino acid sequence comprising  SEQ ID NO: 3, 6; and as compared to a nucleic acid(s) encoding an amino acid sequence comprising at least one CC motif, one NBSARC motif and one LRR motif, and wherein the sequence of the LRR motif is having at least 78% identity with the nucleic acid fragment as depicted in SEQ ID NO: 7 or wherein the sequence of the LRR motif is having at least 82% identity with the nucleic acid fragment as depicted in SEQ ID NO: 8.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Currently, claims 1-20 are generic. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

The species are Groups A-B. Make an election for each group indicated as set forth below:

If Applicant elects Group I or III, IV, V, VI, VII from above, please further elect one choice for species group A, as set forth below.
Group A: Nucleotide sequence: elect one OPTION from the following:
comprises one of SEQ ID NO: 1, 2, 4, 5, or is a fragment thereof;
is a nucleic acid fragment of SEQ ID NO: 7 or SEQ ID NO: 8;
Encodes the amino acid sequence SEQ ID NO: 3 or 6 and/or a fragment thereof;
Encodes an amino acid sequence comprising at least one CC motif, one NBSARC motif and one LRR motif and wherein the sequence of the LRR motif is having at least 82% identity with the nucleic acid fragment as depicted in SEQ ID NO:8 and/or fragments thereof;
Encodes an amino acid sequence comprising at least one CC motif, one NBS-ARC motif and one LRR motif, and wherein the sequence of the LRR motif is having at least 78% identity with the nucleic acid fragment as depicted in SEQ ID NO: 7 and/or fragments thereof.

If Applicant elects Group II from above, please further elect one choice for species group B, as set forth below.
Group B: amino acid sequence encoding for OWBM resistance: elect one OPTION from the following:
Encoded by one of SEQ ID NO: 1, 2, 4, 5, or a fragment thereof;
Encoded by a fragment of SEQ ID NO: 7 or SEQ ID NO: 8;
the amino acid sequence is SEQ ID NO: 3 or 6, or a fragment thereof;
an amino acid sequence comprises at least one CC motif, one NBSARC motif and one LRR motif and wherein the sequence of the LRR motif is having at least 82% identity with the nucleic acid fragment as depicted in SEQ ID NO:8 and/or fragments thereof;
an amino-acid sequence comprises at least one CC motif, one NBS-ARC motif and one LRR motif, and wherein the sequence of the LRR motif is having at least 78% identity with the nucleic acid fragment as depicted in SEQ ID NO: 7 and/or fragments thereof.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 13, 2022